            Case 4:20-cv-00502-LPR Document 1 Filed 05/12/20 Page 1 of 12
                                                                                            FILED
                                                                                    J=AsriJ;,PdfsVU.fc77couKARrNSAS
                        IN THE UNITED STATES DISTRICT COUR1.
                            EASTERN DISTRICT OF ARKANSAS '.JAME W. -----
                                  CENTRAL DIVISION         By:t"=tf~/-f;r-~~b---

JOYCELYN BRANTLEY, Individually and
On Behalf of All Others Similarly Situated


vs.                                       No. 4:20-cv-5(2.2-d/4


BILLY RANDALL MACHEN DDS, PA,
and BILLY RANDALL MACHEN This
                           . case ass1gne
                                     .    d + o·-+r·ict
                                            ,o 1,,, .




      COMES NOW Plaintiff Joycelyn Brantley ("Plaintiff'), individually and on behalf of

all others similarly situated, by and through her attorneys Tess Bradford and Josh Sanford

of the Sanford Law Firm, PLLC, and for her Original Complaint-Collective Action against

Defendants Billy Randall Machen DDS, PA, and Billy Randall Machen (collectively

"Defendant" or "Defendants"), she does hereby state and allege as follows:

                             I.      PRELIMINARY STATEMENTS

       1.      Plaintiff, individually and on behalf of all other similarly situated employees,

brings this action under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. ("FLSA"),

and the Arkansas Minimum Wage Act, Ark. Code Ann. §11-4-201, et seq. ("AMWA"), for

declaratory judgment, monetary damages, liquidated damages, prejudgment interest,

and costs, including a reasonable attorney's fee, as a result of Defendant's failure to pay

Plaintiff and all others similarly situated a lawful minimum wage and an overtime premium

as required by the FLSA and the AMWA.

       2.       Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendant has willfully and intentionally committed violations of the FLSA
                                                Page 1 of 11
                     Joycelyn Brantley, et al. v. Billy Randall Machen DDS, PA, et al.
                               U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                 Original Complaint-Collective Action
            Case 4:20-cv-00502-LPR Document 1 Filed 05/12/20 Page 2 of 12



as described, infra.

                              II.     JURISDICTION AND VENUE

       3.       The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because

this suit raises federal questions under the FLSA.

       4.       This Complaint also alleges AMWA violations, which arise out of the same

set of operative facts as the federal cause of action herein alleged; accordingly, this Court

has supplemental jurisdiction over Plaintiff's AMWA claims pursuant to 28 U.S.C. §

1367(a).

       5.       Defendant owns and operates a dental office in Little Rock.

       6.       The acts complained of herein were committed and had their principal effect

against Plaintiff within the Central Division of the Eastern District of Arkansas. Therefore,

venue is proper within this District pursuant to 28 U.S.C. § 1391.

                                       Ill.     THE PARTIES

       7.       Plaintiff is a citizen and resident of Saline County.

       8.       Defendant Billy Randall Machen DDS, PA ("Machen DDS"), is a domestic,

for-profit corporation.

       9.       Defendant's registered agent for service is Billy Randall Machen, at 4220

North Rodney Parham Road, Suite 200, Little Rock, Arkansas 72212.

       10.      Defendant Billy Randall Machen ("Machen") is an individual who resides in

Pulaski County.

       11.      Defendant also does business as Dental Care Associates; Donald D. Cobb,

Jr., DDS, PA; and Little Rock Family Dental Care.

                                                Page 2 of 11
                     Joycelyn Brantley, et al. v. Billy Randall Machen DDS, PA, et al.
                               U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                 Original Complaint-Collective Action
           Case 4:20-cv-00502-LPR Document 1 Filed 05/12/20 Page 3 of 12



       12.     Defendant maintains a website at https://www.lrfamilydentalcare.com/.

                              IV.      FACTUAL ALLEGATIONS

       13.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       14.     Machen is the owner, principal, officer and/or director of Machen DDS.

       15.     Machen manages and controls the day-to-day operations of Machen DDS,

including but not limited to the decision to not pay Plaintiff for all hours worked.

       16.     Defendant owns and operates a dental practice.

       17.     Defendant's annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) during each of the three calendar years preceding the filing of this Complaint.

       18.     During each of the three years preceding the filing of this Complaint,

Defendant employed at least two individuals who were engaged in interstate commerce

or in the production of goods for interstate commerce, or had employees handling, selling,

or otherwise working on goods or materials that had been moved in or produced for

commerce by any person, such as dental equipment.

       19.     Defendant was Plaintiff's employer and the employer of the proposed

collective within the meaning of the FLSA, 29 U.S.C. § 203(d) at all times relevant to this

lawsuit.

       20.     Plaintiff was employed by Defendant to work at one of its dental offices

during the time period relevant to this lawsuit.

       21.     Plaintiff worked for Defendant during the three years preceding the filing of

this Complaint.

                                               Page 3 of 11
                    Joycelyn Brantley, et al. v. Billy Randall Machen DDS, PA, et al.
                              U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                Original Complaint-Collective Action
        Case 4:20-cv-00502-LPR Document 1 Filed 05/12/20 Page 4 of 12



      22.    At all times material hereto, Plaintiff has been entitled to the rights,

protection and benefits provided under the FLSA.

      23.    At all relevant times, Defendant directly hired Plaintiff and similarly situated

employees to work for its dental business, paid them wages, controlled their work

schedules, duties, protocols, applications, assignments and employment conditions, and

kept at least some records regarding their employment.

      24.    Plaintiff was employed by Defendant as an hourly-paid dental assistant from

around March of 2019 until April of 2020.

      25.    Defendant classified Plaintiff and similarly situated employees as hourly,

non-exempt employees.

      26.    Plaintiff and similarly situated employees regularly worked in excess of forty

(40) hours per week.

      27.    Defendant instructed Plaintiff and similarly situated employees to clock out

once they reached forty hours each week.

      28.    However, Plaintiff would sometimes reach forty hours in the middle of a

procedure or cleaning and would have to finish that procedure and subsequent paperwork

before she was able to clock out.

      29.    Plaintiff and similarly situated employees would not be paid for hours

worked over forty in a week.

      30.    Defendant regularly told Plaintiff and similarly situated employees that it

does not pay for overtime.

      31.    Defendant did not pay Plaintiff and similarly situated employees an overtime

premium of one and one half (1.5) times their regular hourly rate for all hours worked in

                                             Page 4 of 11
                  Joycelyn Brantley, et al. v. Billy Randall Machen DDS, PA, et al.
                            U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                              Original Complaint-Collective Action
            Case 4:20-cv-00502-LPR Document 1 Filed 05/12/20 Page 5 of 12



excess of forty (40) per week.

       32.      Defendant regularly required Plaintiff to work hours which went unrecorded

and uncompensated.

       33.      Defendant knew, or showed reckless disregard for whether, the way it paid

Plaintiff and similarly situated employees violated the FLSA.

                    V.      REPRESENTATIVE ACTION ALLEGATIONS

       34.      Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully set forth herein.

       35.      At all relevant times, Plaintiff and all other similarly situated employees have

been entitled to the rights, protections and benefits provided by the FLSA.

       36.      Plaintiff brings her claim for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

       37.      Plaintiff brings her FLSA claim on behalf of all hourly-paid workers who were

employed by Defendant at any time within the applicable statute of limitations period, who

are entitled to payment of the following types of damages:

       A.       An overtime premium for all hours worked in excess forty (40) in a week;

       B.       Liquidated damages; and

       C.       Attorneys' fees and costs.

       38.      In conformity with the requirements of FLSA Section 16(b ), Plaintiff has filed

or will soon file a written Consent to Join this lawsuit.

       39.      The relevant time period dates back three years from the date on which

Plaintiff's Original Complaint-Collective Action was filed herein and continues forward

through the date of judgment pursuant to 29 U.S.C. § 255(a).

                                                Page 5 of 11
                     Joycelyn Brantley, et al. v. Billy Randall Machen DDS, PA, et al.
                               U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                 Original Complaint-Collective Action
            Case 4:20-cv-00502-LPR Document 1 Filed 05/12/20 Page 6 of 12



       40.      The members of the proposed FLSA Collective are similarly situated in that

they share these traits:

       A.       They were classified as non-exempt from the overtime requirements of the

FSLA and paid an hourly rate;

       B.       They were subject to Defendant's common policy of requiring them to clock

out at or around forty (40) hours per week;

       C.       They were subject to Defendant's common policy of failing to pay an

overtime premium for hours worked in excess of forty (40) per week; and

       D.       They recorded their time the same way.

       41.      Plaintiff is unable to state the exact number of the potential members of the

FLSA Collective but believe that the group exceeds forty (40) persons.

       42.      Defendant can readily identify the members of the Section 16(b) Collective.

The names and physical addresses, email addresses and phone numbers of the FLSA

collective action plaintiffs are available from Defendant, and a Court-approved Notice

should be provided to the FLSA collective action plaintiffs via first class mail, email and

text message to their last known physical and electronic mailing addresses and cell phone

numbers as soon as possible, together with other documents and information descriptive

of Plaintiff's FLSA claim.

       43.      At all relevant times, each member of the FLSA Collective regularly

engaged in interstate commerce or handled, sold, or otherwise worked with goods or

materials that had been moved in or produced for interstate commerce.

                             VI.    FIRST CLAIM FOR RELIEF
                    (Collective Action Claim for Violation of the FLSA)

       44.      Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as
                                                Page 6 of 11
                     Joycelyn Brantley, et al. v. Billy Randall Machen DDS, PA, et al.
                               U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                 Original Complaint-Collective Action
           Case 4:20-cv-00502-LPR Document 1 Filed 05/12/20 Page 7 of 12



though fully set forth herein.

        45.    This is a collective action filed on behalf of all hourly-paid workers employed

by Defendant to recover monetary damages owed by Defendant to Plaintiff and members

of the putative collective for unpaid overtime wages because they were not paid a rate of

one and one half (1.5) times their regular rate for hours worked in excess of forty (40) per

week.

        46.    Plaintiff brings this action on behalf of herself and all other similarly situated

employees, former and present, who were and/or are affected by Defendant's willful and

intentional violation of the FLSA.

        4 7.   At all relevant times, Plaintiff and all similarly situated employees have been

entitled to the rights, protection, and benefits provided by the FLSA.

        48.    At all relevant times, Plaintiff and all similarly situated employees have been

"employees" of Defendant, as defined by 29 U.S.C. § 203(e).

        49.    At all relevant times, Defendant was an "employer" of Plaintiff and all other

similarly situated employees, as defined by 29 U.S.C. § 203(d).

        50.    Defendant failed to pay Plaintiff and all similarly situated employees an

overtime premium for hours worked in excess of forty (40) per week.

        51.    Because these employees are similarly situated to Plaintiff, and are owed

compensation for the same reasons, the proposed collective is properly defined as

follows:

                   All hourly employees within the past three years.

        52.    At all relevant times, Defendant willfully failed and refused to pay Plaintiff

and all other similarly situated employees a proper overtime premium under the FLSA

                                               Page 7 of 11
                    Joycelyn Brantley, et al. v. Billy Randall Machen DDS, PA, et al.
                              U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                Original Complaint-Collective Action
         Case 4:20-cv-00502-LPR Document 1 Filed 05/12/20 Page 8 of 12



because Defendant did not pay Plaintiff and other similarly situated employees for all

hours worked over forty (40) in a week.

        53.   Defendant's violations entitle Plaintiff and all other similarly situated

employees to compensatory damages calculated as the full amount of overtime wages

owed.

        54.   Defendant's violations entitle Plaintiff and all other similarly situated

employees to liquidated damages pursuant to 29 U.S.C. § 216(b) of an amount equal to

compensatory damages.

        55.   Plaintiff and all other similarly situated employees are entitled to an award

of their attorney's fees and court costs pursuant to 29 U.S.C. § 216(b).

                           VII.  SECOND CLAIM FOR RELIEF
                       (Individual Claim for Violation of the FLSA)

        56.      Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully set forth herein.

        57.      At all relevant times, Plaintiff has been entitled to the rights, protection,

and benefits provided by the FLSA.

        58.      At all relevant times, Plaintiff has been an "employee" of Defendant as

defined by 29 U.S.C. § 203(e).

        59.      At all relevant times, Defendant was an "employer" of Plaintiff as defined

by 29 U.S.C. § 203(d).

        60.      Defendant failed to pay Plaintiff an overtime premium as required under

the FLSA.

        61.      At all relevant times, Defendant willfully failed and refused to pay Plaintiff

for all hours worked over forty each week.
                                               Page 8 of 11
                    Joycelyn Brantley, et al. v. Billy Randall Machen DDS, PA, et al.
                              U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                Original Complaint-Collective Action
         Case 4:20-cv-00502-LPR Document 1 Filed 05/12/20 Page 9 of 12



       62.       Defendant's violations entitle Plaintiff to compensatory damages

calculated as the full amount of overtime wages owed.

       63.       Defendant's violations entitle Plaintiff to liquidated damages pursuant to

29 U.S.C. § 216(b) of an amount equal to compensatory damages.

       64.       Plaintiff is entitled to an award of attorney's fees and court costs pursuant

to 29 U.S.C. § 216(b).

                             VIII. THIRD CLAIM FOR RELIEF
                         (Individual Claims for Violation of AMWA)

       65.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully set forth herein.

       66.    At all relevant times, Plaintiff has been entitled to the rights, protection, and

benefits provided by the AMWA.

       67.    At all relevant times, Plaintiff has been an "employee" of Defendant, as

defined by Ark. Code Ann.§ 11-4-203(3).

       68.    At all relevant times, Defendant was an "employer" of Plaintiff as defined by

Ark. Code Ann. § 11-4-203(4 ).

       69.    Defendant failed to pay Plaintiff a proper overtime premium as required

under the AMWA for all hours worked over forty (40) in a week.

       70.    Defendant's conduct and practice, as described above, has been and is

willful, intentional, unreasonable, arbitrary and in bad faith.

       71.    By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

for monetary damages, liquidated damages and costs, including reasonable attorney's

fees provided by the AMWA for all violations which occurred beginning at least three (3)

years preceding the filing of this Complaint, plus periods of equitable tolling.
                                               Page 9 of 11
                    Joycelyn Brantley, et al. v. Billy Randall Machen DDS, PA, et al.
                              U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                Original Complaint-Collective Action
         Case 4:20-cv-00502-LPR Document 1 Filed 05/12/20 Page 10 of 12



       72.     Defendant has not acted in good faith nor with reasonable grounds to

believe its actions and omissions were not a violation of the AMWA, and, as a result

thereof, Plaintiff is entitled to recover an award of liquidated damages in an amount equal

to the amount of unpaid minimum wages described above pursuant to Ark. Code Ann. §

11-4-218.

       73.     Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff as provided by the AMWA, he is entitled to an award of prejudgment

interest at the applicable legal rate.

                                 IX.     PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Joycelyn Brantley, individually and

on behalf of all others similarly situated, respectfully requests this Court grant the

following relief:

       A.      That each Defendant be summoned to appear and answer herein;

       B.      That Defendant be required to account to Plaintiff, the collective members

and the Court for all of the hours worked by Plaintiff and the collective members and all

monies paid to them;

       C.      A declaratory judgment that Defendant's practices alleged herein violate the

FLSA, the AMWA and the attendant regulations;

       D.      Certification of,· and proper notice to, together with an opportunity to

participate in the litigation, all qualifying current and former employees;

        E.     Judgment for damages for all unpaid back wages owed to Plaintiff and

members of the collective from a period of three (3) years prior to this lawsuit through the

date of trial under the FLSA, the AMWA and the attendant regulations;

                                              Page 10 of 11
                    Joycelyn Brantley, et al. v. Billy Randall Machen DDS, PA, et al.
                              U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                Original Complaint-Collective Action
            Case 4:20-cv-00502-LPR Document 1 Filed 05/12/20 Page 11 of 12



       F.       Judgment for liquidated damages pursuant to the FLSA, the AMWA and the

attendant regulations;

      G.        Unpaid wages under Ark. Code Ann. § 11-4-405;

       H.       An order directing Defendant to pay Plaintiff and members of the collective

interest, reasonable attorney's fees and all costs connected with this action; and

       I.       Such other relief as this Court may deem necessary, just and proper.

                                                         Respectfully submitted,

                                                         PLAINTIFF JOYCEYN BRANTLEY,
                                                         Individually and on Behalf
                                                         of All Others Similarly Situated

                                                         SANFORD LAW FIRM, PLLC
                                                         One Financial Center
                                                         650 South Shackleford, Suite 411
                                                         Little Rock, Arkansas 72211
                                                         Telephone: (501) 221-0088
                                                         Facsimile: (888) 787-2040



                                                         Tess Bradford
                                                         Ark. Bar No. 2017156




                                                         J s S ford
                                                           r . r No. 2001037
                                                         josh@sanfordlawfirm.com




                                               Page 11 of 11
                     Joycelyn Brantley, et al. v. Billy Randall Machen DDS, PA, et al.
                               U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                 Original Complaint-Collective Action
        Case 4:20-cv-00502-LPR Document 1 Filed 05/12/20 Page 12 of 12



                      IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


JOYCELYN BRANTLEY, Individually and                                           PLAINTIFF
On Behalf of All Others Similarly Situated


vs.                                  No. 4:20-CV-~-lf/4.,


BILLY RANDALL MACHEN DDS, PA,                                             DEFENDANTS
and BILLY RANDALL MACHEN


                      CONSENT TO JOIN COLLECTIVE ACTION


       I was employed as an hourly worker for Billy Randall Machen DDS, PA, within the
past three (3) years. I understand this lawsuit is being brought under the Fair Labor
Standards Act for unpaid wages. I consent to becoming a party-plaintiff in this lawsuit, to
be represented by Sanford Law Firm, PLLC, and to be bound by any settlement of this
action or adjudication by the Court.




                                                JOYCELYN BRANTLEY
                                                May 12, 2020




Josh Sanford, Esq.
SANFORD LAW FIRM, PLLC
One Financial Center
650 South Shackleford Road, Suite 411
Little Rock, Arkansas 72211
Telephone: (501} 221-0088
Facsimile: (888) 787-2040
josh@sanfordlawfirm.com
